Citation Nr: 1342403	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right hip arthritis, claimed as secondary to a right wrist bone graft.

2.  Entitlement to service connection for right hip muscle damage, claimed as secondary to a right wrist bone graft.

3.  Entitlement to service connection for right leg arthritis, claimed as secondary to a right wrist bone graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for right hip arthritis, right hip muscle damage, and right leg arthritis, all claimed as secondary to a bone graft.  This rating decision also denied entitlement to a compensable disability rating for previously service connected scar residual over the right iliac crest as a residual of a bone graft.  In his November 2009 notice of disagreement, the Veteran limited his appeal to the denial of the claims for service connection.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A February 2012 letter informed the Veteran that his hearing was scheduled in April 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Veteran's Virtual VA file was reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A bony protuberance from the iliac wing has been shown to be symptomatic and related to his military service.

2.  The preponderance of the evidence is against finding that the Veteran otherwise has right hip arthritis that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a right hip muscle disability that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the Veteran has right leg arthritis that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bony protuberance from the iliac wing was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Right hip arthritis was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  A right hip muscle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Right leg arthritis was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in August 2009 fully satisfied the notice requirements of the VCAA, and that the Veteran's claim was initially adjudicated in September 2009.  Thus, the Veteran was provided timely VCAA notice.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file. The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations in connection with this claim in September 2009.  The Veteran's accredited representative has asked that the case be remanded for submission to an outside medical expert for another opinion  However, the Board notes that the September 2009 VA examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports and opinions to be thorough and complete.  As such, the Board finds the September 2009 VA compensation and pension examination reports and opinions are sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background

The Veteran's service treatment records show that in October 1985, the Veteran underwent a right wrist fusion.  A graft was taken from his right iliac crest bone and placed in his right wrist.  In May and June of  1986, the Veteran underwent service medical board proceedings which noted the prior right iliac crest bone graft and right wrist fusion surgery.  The medical board examination report reflects that other than the prior surgery, the Veteran had normal lower extremities.

The Veteran underwent a VA compensation and pension examination in connection with another claim in December 1986.  The examiner noted that the Veteran's right hip had been used as a donor site for prior right wrist surgery.  The Veteran complained of pain in his right hip with extended walking.  The examiner observed a well-healed scar over the right iliac crest.

A March 2009 statement from R.C., a coworker of the Veteran, reflects that the Veteran complained frequently about his right hip.

A May 2009 X-ray taken at a VA facility revealed a bony protuberance from the iliac wing.  The interpreter found no other significant or focal bony abnormality.

In August 2009, the Veteran remarked that he had arthritis in his hip and "all down my right leg" due to his in-service surgery.  He also stated that the surgery caused muscle damage in his right hip.

A September 2009 VA physical therapy note indicates that the Veteran worked as a general laborer for a coal mine.  The Veteran reported experiencing pain in his right hip, anterior thigh, and posterior thigh.  The Veteran did not plan to pursue physical therapy.

On VA orthopedic compensation and pension examination in September 2009, the examiner noted that a piece of the Veteran's pelvic bone from the right iliac crest was taken for grafting to his right wrist in 1986.  The Veteran complained of pain over his right iliac crest.  The Veteran walked with an antalgic gait.  The examiner found no constitutional symptoms of arthritis or inflammatory arthritis.  After examining the record, the examiner stated that although there was a bony callous formation with prominence of the right iliac bone, there was no right hip pathology found.

On VA muscle compensation and pension examination in September 2009, the Veteran reported that he had right lower extremity pain on moving and standing.  The examiner noted that the Veteran had a bone graft taken from the right iliac crest, but no muscles were involved.  The examiner noted the Veteran's reports of pain.  On examination, the examiner stated that a muscle had not been injured, destroyed, or traversed.  No intramuscular scarring was found.  The examiner found the Veteran's muscle function to be normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  No muscle herniation or muscle substance was found.  The examiner noted excessive local bone growth where the piece of bone was removed for grafting.  The examiner stated that he found no muscle damage.

At the conclusion of the two VA examination reports, the examining physician opined that there was no right hip involvement or muscle injury from the Veteran's in-service bone graft surgery.

In a November 2009 statement, the Veteran reiterated that he experienced pain, and he said that a doctor had told him that his problems were a result of his in-service operation.

A December 2009 X-ray taken at a VA facility revealed "changes in the right iliac wing."  The interpreter said that the changes may be post-traumatic or congenital in nature, and no other significant or focal bony abnormality was seen.

A January 2010 lay statement from M.V., L.L., and H.L. reflects their support for the Veteran's claim.

C.  Analysis

The Veteran has asserted that he has arthritis of the right hip and leg as well as a right hip muscle injury as a result of an in-service surgery.  While the service treatment records clearly document the in-service bone graft surgery, and x-rays confirm a bony callous formation with prominence of the right iliac bone for which service connection is being established herein, the Board is otherwise denying the Veteran's claims for service connection in view of the absence of competent evidence establishing any additional musculoskeletal disability of the right hip or leg.  

Ultimately, the Board finds that the most persuasive evidence of record is the September 2009 VA examination reports.  On those reports, the examiner interviewed the Veteran, considered his history of a bone graft surgery, noted the treatment records, performed tests, and then opined that the Veteran did not have arthritis, a right hip muscle disability, or other right hip or leg disability.  The examiners considered that X-rays revealed bony protuberance from the iliac wing and bone growth, and it was specifically noted that the bone graft had resulted in excessive local bone growth where the bone was removed for grafting, and that the Veteran complained of pain on palpation.  However, those observations did not result in any other medical diagnosis of a disability.  Although the Veteran subjectively reported pain, objective examination findings were generally normal.  There is no other medical evidence which alludes to a currently diagnosed stomach muscle or orthopedic disability other than the bony protuberance pertaining to the right hip and leg.  Thus, it is concluded that there is no competent evidence of a current disability other than the boney protuberance from the iliac wing.

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences pain.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here the only pathology revealed on examination is a bony protuberance of the iliac wing for which service connection is being granted.  Without a current diagnosis of any additional right hip and leg muscle or orthopedic disability, service connection cannot be established.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the September 2009 VA examiner.  Although the Veteran is competent to report experiencing pain in his right hip and leg, he has not been shown to have the medical training necessary to provide an actual medical diagnosis.  Conversely, the September 2009 VA examiner had the medical training necessary to perform a proper examination, and the VA examiner did not find evidence of a diagnosable right hip or leg orthopedic or muscle disability.

In short, service connection is warranted for a bony protuberance of the iliac wing, but the preponderance of evidence is against granting service connection for any other disability of the hip and leg, and there is no doubt to be resolved. 

In closing, the Board is cognizant that service connection was granted by the RO for a scar of the right iliac crest as a residual of his bone graft.  The Board believes, however, that such grant did not contemplate the underlying bony protuberance that has been consistently shown on x-rays.  Thus, the Board reiterates that service connection is being established for such herein. 


ORDER

Service connection for a bony protuberance of the right iliac wing is granted.

Service connection for right hip arthritis, claimed as secondary to a right wrist bone graft is denied.

Service connection for right hip muscle damage, claimed as secondary to a right wrist bone graft is denied.

Service connection for right leg arthritis, claimed as secondary to a right wrist bone graft is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


